       Case 2:19-cv-02407-CMR Document 218 Filed 02/26/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS           MDL 2724
PRICING ANTITRUST LITIGATION             16-MD-2724


THIS DOCUMENT RELATES TO:                HON. CYNTHIA M. RUFE
The State of Connecticut, et al. v.
Teva Pharmaceuticals USA, Inc., et al.   19-cv-2407-CMR



               DEFENDANT LANNETT COMPANY, INC.’S REPLY
            IN SUPPORT OF ITS INDIVIDUAL MOTION TO DISMISS
        THE STATE PLAINTIFFS’ OVERARCHING CONSPIRACY CLAIMS
        Case 2:19-cv-02407-CMR Document 218 Filed 02/26/21 Page 2 of 8




       Defendant Lannett Company, Inc. (“Lannett”) submits this reply in support of its motion

to dismiss (“Motion”) the overarching conspiracy claims set forth in Count Fourteen in State

Plaintiffs’ November 1, 2019 Amended Complaint (“Second Complaint”), Dkt. 106.

I.     PRELIMINARY STATEMENT

       The question presented in Lannett’s Motion is not whether Plaintiff States have plausibly

alleged the existence of an overarching conspiracy in general or as to any other Defendants. Nor

is it whether Plaintiff States have sufficiently alleged Lannett’s participation in individual drug

conspiracies involving Baclofen Tablets or Levothyroxine, the only two drugs at issue in the

Second Complaint sold by Lannett.1 Rather, the question is whether Plaintiffs States have pleaded

sufficient facts to support a claim that Lannett was aware of and committed to participating in an

overarching conspiracy involving over 100 drug products that it did not sell. They have not.

       Plaintiff States fail to confront this fundamental pleading defect. Instead, they ask the

Court to permit them to allow them two pleading shortcuts. First, the Plaintiff States argue that

allegations regarding Lannett’s participation in two individual drug conspiracies make it

“reasonable to conclude” that Lannett is “firmly enmesh[ed] in the overarching conspiracy”

involving an additional [114] drugs. See Opp. at 10. Second, Plaintiff States assert that general

allegations regarding interactions between Lannett and other Defendants—none of which involve

any reference to the claimed overarching conspiracy—“support the [Plaintiff] States’ allegation

that Lannett was part of the overall scheme.” Opp. at 9. Neither shortcut, however, substitutes for




1
         Specifically, Plaintiff States claim that Lannett entered into two product-specific
conspiracies to allocate markets and fix prices for Baclofen Tablets and Levothyroxine. The only
product-related factual allegations that the Plaintiff States assert specifically regarding Lannett
relate to these two products. See id. ¶¶ 496-502, 1012-31.
        Case 2:19-cv-02407-CMR Document 218 Filed 02/26/21 Page 3 of 8




the “factual matter” required by Twombly to demonstrate that Lannett was aware of, and

consciously committed to participate in, any such overarching conspiracy.

       And this is certainly not the case for shortcuts. The Plaintiff States seek to expose Lannett

to the risk of potential joint and several liability for an alleged overarching conspiracy involving

at least 116 generic products based on allegations that Lannett participated in individual

conspiracies involving only two of those products. See id. Such a massive, and unprecedented,

expansion of potential exposure makes it particularly important to hold Plaintiff States to the

requirement that they support their claims with allegations of fact.

       For the reasons described herein and in Lannett’s Motion, the Plaintiff States’ overarching

conspiracy claims against Lannett should be dismissed.

II.    ARGUMENT

       Plaintiff States attempt a sleight of hand in their Opposition, arguing that they need not

plead “specific” facts demonstrating that Lannett participated in the claimed overarching

conspiracy. This argument is, at best, a misleading effort to sidestep their pleading burden. But

the law is clear: To plausibly allege that Lannett was a member of an overarching conspiracy,

Plaintiff States must plead facts—not just conclusions—suggesting that Lannett was aware of, and

consciously committed to, the common purpose of the overarching conspiracy. See In re Ins.

Brokerage Antitrust Litig., 618 F.3d 300, 348–51 (3d Cir. 2010); see also Mot. at 3-6 (collecting

cases). The reason for this burden is clear; “[o]nly after a defendant agrees to the common purpose

[of the overarching conspiracy] may it be held responsible for the conduct of co-conspirators.” In

re Auto. Parts Antitrust Litig., No. 12-203, 2016 WL 8200512, at *4 (E.D. Mich. Apr. 13, 2016);

R.E. Davis Chem. Corp. v. Nalco Chem. Co., 757 F. Supp. 1499, 1515 (N.D. Ill. 1990) (“In order

to properly plead a conspiracy, the plaintiff must allege facts which evince each defendant’s

agreement to participate in what he or it knew to be a collective venture toward a common goal.”

                                                -2-
         Case 2:19-cv-02407-CMR Document 218 Filed 02/26/21 Page 4 of 8




(internal quotation marks omitted)); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)

(explaining that plaintiffs must allege “enough factual matter (taken as true) to suggest that an

agreement was made” (emphasis added)). Plaintiff States fail to meet this burden. See Mot. at 3-

6.

       Plaintiff States fail to direct the Court to a single factual allegation mentioning, referencing,

or suggesting that Lannett knew of and committed to an industry-wide, overarching conspiracy.

Nowhere do the Plaintiff States plead facts suggesting that Lannett was aware of, let alone

committed to, an overarching “fair share” agreement. Nowhere do the Plaintiff States plead facts

suggesting that Lannett communicated with another Defendant related to products Lannett did not

sell. Indeed, there are no references to Lannett with respect to products other than the two that

Lannett sold and regarding which Lannett is specifically alleged to have participated in individual-

drug conspiracies.

       Instead, in their Opposition Plaintiff States point only to: (1) allegations regarding

Lannett’s supposed participation in two individual-drug agreements; and (2) generalized

allegations regarding participation in industry events and communications with other Defendants.

But these allegations make no reference to any facts suggesting Lannett was even aware of a

broader 116-drug conspiracy. They cannot satisfy Plaintiff States’ burden of pleading facts

plausibly suggesting Lannett’s commitment to that broader conspiracy. See Jung v. Ass’n of Am.

Med. Colls., 300 F. Supp. 2d 119, 160–61 (D.D.C. 2004) (holding that plaintiffs must allege, “in

the context of the larger conspiracy alleged,” that “each defendant knowingly joined or agreed to

participate in the conspiracy”); see also Mot. at 5-6.




                                                 -3-
         Case 2:19-cv-02407-CMR Document 218 Filed 02/26/21 Page 5 of 8




        A.      Alleged Participation in Individual Drug Conspiracies Does Not Plausibly
                Suggest that Lannett Was Aware of, and Consciously Committed to, the
                Claimed Overarching Conspiracy.

        Plaintiff States’ primary argument is that their allegations regarding Lannett’s alleged

participation in individual drug conspiracies related to two drugs (Baclofen and Levothyroxine)

make it “reasonable to conclude that Lannett’s anticompetitive agreement extended beyond those

drugs” to include 114 drugs Lannett does not sell. Opp. at 10. Plaintiff States, however, offer no

logic or authority supporting such an extraordinary inferential leap.

        The law is to the contrary: Even if the Plaintiff States plausibly alleged that Lannett

participated in two individual-drug conspiracies, those allegations do not, by themselves, plausibly

suggest Lannett consciously committed to a sweeping, industry-wide conspiracy involving drugs

it never made or sold. See In re Optical Disk Drive Antitrust Litig., No. 10-2143, 2011 WL

3894376, at *9 (N.D. Cal. Aug. 3, 2011) (“Even assuming [certain] auctions, and perhaps others,

were rigged, that is a far cry from establishing plausibility for a broad six year continuing

agreement among all defendants to fix the prices of all ODDs sold through innumerable other

channels.”); see also Ins. Brokerage, 618 F.3d at 350–51 (explaining that plaintiffs cannot satisfy

their pleading burden by merely asserting an overarching conspiracy consisting of individual

conspiracies of a “similar nature”). Such “[s]peculative or conjectural assertions are not sufficient”

to state a claim. In re Generic Pharm. Pricing Antitrust Litig., 394 F. Supp. 3d 509, 524 (E.D. Pa.

2019) (quoting Finkelman v. Nat’l Football League, 810 F.3d 187, 194 (3d Cir. 2016)); see also

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that speculative theories, unsupported by

factual allegations, are insufficient to state a claim).

        Plaintiff States also argue that their “explanation of the ‘fair share’ concept at the beginning

of [their Second Complaint]” coupled with their unsupported assertion that “Lannett acted

consistently with” this “fair share concept” satisfies their burden. Opp. at 8. But that argument is

                                                   -4-
        Case 2:19-cv-02407-CMR Document 218 Filed 02/26/21 Page 6 of 8




merely another way of suggesting that Lannett’s alleged participation in two individual drug

conspiracies should be a shortcut to showing Lannett’s awareness of, and commitment to, an

overarching conspiracy, and fails for the same reason.

       B.      Alleged Employee Communications and Participation in Industry Events
               Are Insufficient to Plausibly Allege Lannett Committed to the Overarching
               Conspiracy Alleged.

       The Plaintiff States’ only allegations related to Lannett beyond those related to the two

drug-specific conspiracies involve allegations that Lannett employees attended and participated in

industry events such as trade associations, golf outings, dinners, or “Women in the Industry” events

and that Lannett employees exchanged phone calls and text messages with certain employees of

other generic manufacturers. See Opp. at 4-7; Second Compl. ¶¶ 108, 110-112, 14. None of these

allegations suggest that any aspect of the overarching conspiracy was discussed with Lannett

personnel at the industry events or in the phone calls or text messages.

       It is well settled that alleged attendance at industry events and communications at most

show an opportunity to conspire and, absent additional facts demonstrating that Lannett actually

discussed the subject matter of the alleged overarching conspiracy, are insufficient to survive a

motion to dismiss. See Twombly, 550 U.S. at 567 n.12 (rejecting argument that a defendant should

be forced to “devote financial and human capital to hire lawyers, prepare for depositions, and

otherwise fend off allegations of conspiracy . . . just because he belonged to the same trade guild

as one of his competitors); see also Resco Prods., Inc. v. Bonsai Minerals Grp. Co., Ltd., 158 F.

Supp. 3d 406, 425–26 (W.D. Pa. 2016); In re Late Fee & Over-Limit Fee Litig., 528 F. Supp. 2d

953, 963–64 (N.D. Cal. 2007); In re Ins. Brokerage Antitrust Litig., No. 04-5184, 2006 WL

2850607, at *12 (D.N.J. Oct. 3, 2006); In re Elevator Antitrust Litig., No. 04-1178, 2006 WL

1470994, at *11 (S.D.N.Y. May 30, 2006), aff’d, 502 F.3d 47 (2d Cir. 2007). Further, Plaintiff



                                                -5-
        Case 2:19-cv-02407-CMR Document 218 Filed 02/26/21 Page 7 of 8




States have failed to plead any facts suggesting that Lannett “took advantage” of any

communication to further the alleged overarching conspiracy. See generally Second Compl.

III.   CONCLUSION

       The only connection between Lannett and the overarching conspiracy the Plaintiff States

claim is their own say-so. Unsupported conclusions and speculation, however, are disregarded at

the motion to dismiss stage, Fowler v. UPMC Shadyside, 578 F.3d 203, 210–11 (3d Cir. 2009);

Twombly, 550 U.S. at 545. Accordingly, for the reasons stated herein and in Lannett’s Motion,

Lannett respectfully requests that the Court dismiss the overarching conspiracy claims in the

Plaintiff States’ Second Complaint.


Dated: February 26, 2021                        Respectfully submitted,

                                                /s/ Gerald E. Arth
                                                Gerald E. Arth
                                                Ryan T. Becker
                                                FOX ROTHSCHILD LLP
                                                2000 Market Street, 20th Floor
                                                Philadelphia, PA 19103
                                                Tel: (215) 299-2000
                                                Fax: (215) 299-2150
                                                garth@foxrothschild.com
                                                rbecker@foxrothschild.com

                                                George G. Gordon
                                                Julia Chapman
                                                DECHERT LLP
                                                2929 Arch Street
                                                Philadelphia, PA 19104
                                                Tel: (215) 994-2000
                                                Fax: (215) 994-2222
                                                george.gordon@dechert.com
                                                stephen.brown@dechert.com
                                                julia.chapman@dechert.com

                                                Counsel for Defendant
                                                  Lannett Company, Inc.



                                              -6-
          Case 2:19-cv-02407-CMR Document 218 Filed 02/26/21 Page 8 of 8




                                  CERTIFICATE OF SERVICE

         I hereby certify on this 26th day of February 2021, a true and correct copy of the foregoing

was filed electronically and is available for viewing and downloading from the Court’s ECF

System. Notice of this filing will be sent to all counsel of record by operation of the ECF System.


                                                       /s/ Julia Chapman
                                                       Julia Chapman
Dated:       February 26, 2021
